Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of December 9,
2013, by and between CodeSmart Holdings, Inc., a Florida corporation (the
“Company”), and Seaside 88, LP, a Florida limited partnership (such investor,
including its successors and assigns, “Seaside”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act (as defined herein), and Rule 506
promulgated thereunder, the Company desires to issue and sell to Seaside, and
Seaside desires to purchase from the Company, securities of the Company as more
fully described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and Seaside agree as
follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms have the
meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.5.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Agreement” shall have the meaning ascribed to such term in the introduction
hereof, as the same may be amended from time to time.
 
“BHCA” shall have the meaning ascribed to such term in Section 3.1(ll).
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States, or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Cap” means 3,000,000 shares of Common Stock.
 
“Closing” means the Initial Closing and each Subsequent Closing.
 
“Closing Dates” means the Initial Closing Date and each Subsequent Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.
 
“Company” shall have the meaning ascribed to such term in the introduction
hereof, including any successor or assign thereof.
 
“Company Counsel” means OFSINK, LLC or other counsel (including in-house counsel
of the Company) reasonably acceptable to Seaside.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Dollar Limit” shall have the meaning ascribed to such term in Section 2.5(b).
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.


“Federal Reserve” shall have the meaning ascribed to such term in Section
3.1(ll).


“Final Subsequent Closing Date” shall mean the date of the Subsequent Closing
that occurs on the earlier of (a) such time as Seaside has purchased that number
of Shares equal to the Cap, and (b) the one-year anniversary of the Initial
Closing Date.


“Floor” shall mean $0.40 (as the same may be proportionately adjusted in respect
of any stock split, stock dividend, combination, recapitalization or the like
with respect to the Common Stock).


“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Initial Closing” means the closing of the purchase and sale of the Shares
pursuant to Section 2.1.
 
“Initial Closing Date” means the date when all of the Transaction Documents and
all other documents required to be executed and delivered in connection with the
Initial Closing pursuant this Agreement have been executed and delivered by the
applicable parties thereto, and all conditions precedent to Seaside’s
obligations to purchase the Shares, and the Company’s obligations to issue and
deliver the Shares, have been satisfied or waived with respect to the Initial
Closing.
 
 
2

--------------------------------------------------------------------------------

 
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“Material Adverse Effect” means any condition, event, change or effect that
would reasonably be expected to have a material adverse effect on (a) the
legality, validity or enforceability of any Transaction Document, (b) the
results of operations, assets, business, prospects or financial condition of the
Company and its Subsidiaries, taken as a whole, or (c) the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document, but shall not mean or include any condition, event or
change which (1) is or results from events or occurrences relating to the
economy in general (including arising from terrorist attacks, acts of war or
civil unrest) or the Company’s industry in general and not specifically relating
to the Company or having a disproportionate impact on the Company, or (2)
results from the announcement of this Agreement or the transactions contemplated
hereby or by the other Transaction Documents.
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Money Laundering Laws” shall have the meaning ascribed to such term in Section
3.1(mm).
 
“OFAC” shall have the meaning ascribed to such term in Section 3.1(jj).
 
“Per Share Purchase Price” shall be an amount equal to the average of the high
and low trading prices (measured in hundredths of cents) of the Common Stock on
the Trading Market during normal trading hours for the five (5) consecutive
Trading Days immediately prior to a Closing Date, multiplied by 0.50.
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
“Public Information Failure” shall have the meaning ascribed to such term in
Section 4.2(b).
 
“Public Information Failure Payments” shall have the meaning ascribed to such
term in Section 4.2(b).
 
 
3

--------------------------------------------------------------------------------

 
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such rule.
 
“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such rule.

 
“Seaside” shall have the meaning ascribed to such term in the introduction
hereof.
 
“Seaside Party” shall have the meaning ascribed to such term in Section 4.8.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Share Amount” means the number of Shares to be purchased at a Closing, such
number to be equal to ten percent (10.0%) of the total number of shares of
Common Stock traded during normal trading hours during the 20 Trading Days
immediately preceding such Closing, as reported by Bloomberg Financial Markets.
 
“Shares” means the shares of Common Stock issued or issuable to Seaside pursuant
to this Agreement (as the same may be proportionately adjusted in respect of any
stock split, stock dividend, combination, recapitalization or the like with
respect to the Common Stock).
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“Subscription Amount” means the amount to be paid for Shares at a Closing by
Seaside in United States dollars and in immediately available funds, calculated
as the product of (a) the Share Amount for such Closing and (b) the Per Share
Purchase Price for such Closing.
 
“Subsequent Closing” means each closing of the purchase and sale of the Shares
pursuant to Section 2.2.
 
“Subsequent Closing Date” means the date that is one (1) month subsequent to the
previous Closing Date (or, if such day is not a Trading Day, then the first day
thereafter that is a Trading Day) commencing the month after the Initial Closing
Date and ending on the Final Subsequent Closing Date, or in each case, such
later dates when all conditions precedent to Seaside’s obligations to purchase
the Shares, and the Company’s obligations to issue and deliver the Shares, have
been satisfied or waived with respect to the Subsequent Closing, unless this
Agreement is earlier terminated pursuant to the terms hereof.
 
 
4

--------------------------------------------------------------------------------

 
 
“Subsidiary” shall have the meaning ascribed to such term in Section 3.1(a).
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.
 
“Trading Market” means whichever of the following markets or exchanges on which
the Common Stock is listed or quoted for trading on the date in question: the
New York Stock Exchange, the NYSE MKT, the Nasdaq Capital Market, the Nasdaq
Global Market, the Nasdaq Global Select Market or the Over-The-Counter Bulletin
Board (or any successors to any of the foregoing).
 
 “Transaction Documents” means this Agreement and all schedules hereto and any
other documents or agreements executed in connection with the transactions
contemplated hereunder.
 
“Transfer Agent” means Island Stock Transfer, the current transfer agent of the
Company, with a mailing address of 15500 Roosevelt Boulevard, Suite 301,
Clearwater, Florida 33760 and a facsimile number of (727) 289-0010, and any
successor transfer agent of the Company.
 
“VWAP” means the daily volume weighted average of actual trading prices measured
in hundreths of cents of the Common Stock of the Company on the Trading Market
on the applicable date.
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Initial Closing.  On the Initial Closing Date, upon the terms and
subject to the conditions set forth herein, substantially concurrent with the
execution and delivery of this Agreement by the parties hereto, the Company
agrees to sell, and Seaside agrees to purchase, the Share Amount at the Per
Share Purchase Price as calculated for the Initial Closing.  Seaside shall
deliver to the Company, via wire transfer of immediately available funds, the
Subscription Amount for the Initial Closing, and the Company shall deliver to
Seaside the Share Amount for the Initial Closing, and the Company and Seaside
shall deliver the other items set forth in Section 2.3 deliverable at the
Initial Closing.  Upon satisfaction or waiver of the covenants and conditions
set forth in Sections 2.3 and 2.4, the Initial Closing shall occur on the
Initial Closing Date electronically or at such physical location as the parties
shall mutually agree.
 
2.2           Subsequent Closings. On each Subsequent Closing Date, upon the
terms and subject to the conditions set forth herein, including but not limited
to Section 2.5, the Company agrees to sell, and Seaside agrees to purchase, the
Share Amount at the Per Share Purchase Price as calculated for such Subsequent
Closing.  Seaside shall deliver to the Company, via wire transfer of immediately
available funds, the Subscription Amount, and the Company shall deliver to
Seaside the Share Amount, for such Subsequent Closing, subject to Section 2.5,
and the Company and Seaside shall deliver the other items set forth in Section
2.3 deliverable at such Subsequent Closing.  Upon satisfaction or waiver of the
covenants and conditions set forth in Sections 2.3, 2.4 and 2.5, each Subsequent
Closing shall occur on the applicable Subsequent Closing Date electronically or
at such physical location as the parties shall mutually agree.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3           Deliveries.
 
(a)           On or prior to each Closing Date, the Company shall deliver or
cause to be delivered to Seaside the following:
 
(i)           solely on the Initial Closing Date, this Agreement duly executed
by the Company;
 
(ii)          solely on the Initial Closing Date, the opinion of Company
Counsel, substantially in the form of Exhibit A hereto;
 
(iii)          an officer’s certificate of the Company’s Chief Executive Officer
or Chief Financial Officer in the form of Exhibit B attached hereto; and
 
(iv)         a copy of the irrevocable instructions to the Transfer Agent
instructing the Transfer Agent to deliver, on an expedited basis, a certificate
evidencing the applicable Share Amount purchased by Seaside at such Closing,
registered in the name of Seaside.
 
(b)           On or prior to each Closing Date, Seaside shall deliver or cause
to be delivered to the Company the following:
 
(i)           solely on the Initial Closing Date, this Agreement duly executed
by Seaside; and
 
(ii)          the applicable Subscription Amount by wire transfer to the account
as specified in writing by the Company, and in each case less the amount due
Seaside for reimbursement of its expenses pursuant to Section 5.2 hereof.
 
2.4           Closing Conditions.
 
(a)           The obligations of the Company hereunder in connection with each
Closing are subject to the satisfaction by Seaside, or waiver by the Company, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of Seaside contained herein (provided that representations and
warranties that speak as of a specific date shall continue to be true and
correct as of the Closing with respect to such date);
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)          the performance or satisfaction by Seaside of all obligations,
covenants and agreements required to be performed by Seaside at or prior to the
Closing Date;
 
(iii)         the delivery by Seaside of the items set forth in Section 2.3(b)
of this Agreement; and
 
(iv)         with respect to any Subsequent Closing, the satisfaction of the
conditions set forth in Section 2.5 of this Agreement.
 
(b)           The obligations of Seaside hereunder in connection with each
Closing are subject to the satisfaction by the Company, or waiver by Seaside, of
the following conditions:
 
(i)           the accuracy on the Closing Date of the representations and
warranties of the Company contained herein (provided that representations and
warranties that speak as of a specific date shall continue to be true and
correct as of the Closing with respect to such date);
 
(ii)          the performance or satisfaction by the Company of all obligations,
covenants and agreements required to be performed by the Company at or prior to
the Closing Date, including obtaining all Required Approvals;
 
(iii)         the delivery by the Company of the items set forth in Section
2.3(a) of this Agreement;
 
(iv)         with respect to any Subsequent Closing, the satisfaction of the
conditions set forth in Section 2.5 of this Agreement;
 
(v)          there shall have been no Material Adverse Effect with respect to
the Company since the date hereof; and
 
(vi)         from the date hereof to each Closing Date (up to and including the
Final Subsequent Closing Date), trading in the Common Stock shall not have been
suspended by the Commission or the Company’s principal Trading Market (except
for any suspension of trading of limited duration agreed to by the Company,
which suspension shall be terminated prior to the Closing), and, at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on any Trading Market, nor shall a banking moratorium have been
declared either by the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of Seaside, makes it impracticable or inadvisable to
purchase the Shares at the Closing.
 
 
7

--------------------------------------------------------------------------------

 
 
2.5           The Floor; Limitation on Purchases; The Cap.
 
(a)           With respect to each Subsequent Closing, in the event the Per
Share Purchase Price does not equal or exceed the Floor as calculated with
respect to such Subsequent Closing, then such Subsequent Closing will not
occur.  In each such event, there will be one fewer Closing pursuant to this
Agreement.  The failure to have a Subsequent Closing due to failure to meet the
Floor will not impact any other Subsequent Closing.
 
(b)           If, for any Subsequent Closing, the proposed Subscription Amount
to be invested by Seaside at such Subsequent Closing is greater than two and
one-half times the Subscription Amount invested by Seaside at the immediately
preceding Closing (the “Dollar Limit”), then Seaside shall have the option to
reduce the number of Shares purchased at such Subsequent Closing such that the
amount of the investment at such Closing is an amount equal to as near as
possible the applicable Dollar Limit.
 
(c)           In no event will any Subsequent Closing occur if, as a result of
Seaside’s purchase of Shares at such Subsequent Closing, Seaside’s beneficial
ownership of the Common Stock, calculated in accordance with Rule 13d-3
promulgated by the Commission, will exceed 9.9% of the Company’s outstanding
Common Stock immediately after such Subsequent Closing.  In such event, Seaside
will purchase only that number of Shares that will cause its beneficial
ownership, calculated in accordance with Rule 13d-3, to remain below 9.9%.
 
(d)           In no event will any Subsequent Closing occur if, as a result of
Seaside’s purchase of the applicable Share Amount at such Subsequent Closing,
Seaside will have purchased an aggregate number of Shares in excess of the
Cap.  In such event, Seaside will purchase only that number of Shares at such
Subsequent Closing that will cause its purchase of Shares to be equal to as near
as possible the Cap.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties of the Company.  Except as set
forth under the corresponding section of the disclosure schedules delivered
concurrently herewith, which disclosure schedules shall be deemed a part hereof
(the “Disclosure Schedules”), the Company hereby makes the representations and
warranties set forth below as of the date hereof and as of each Closing Date
(provided that representations and warranties that speak as of a specific date
shall continue to be true and correct as of such Closing with respect to such
date):
 
(a)           Subsidiaries.  All of the significant subsidiaries (as that term
is defined in Rule 1-02 of Regulation S-X promulgated by the Commission) of the
Company are listed in the Company’s Current Report on Form 8-K filed with the
Commission on May 9, 2013 as modified by any subsequent SEC Reports filed with
the SEC (each a “Subsidiary”).  The Company owns, directly or indirectly, all of
the capital stock or other equity interests of each Subsidiary free and clear of
any Liens, and all of the issued and outstanding shares of capital stock of each
Subsidiary are validly issued and are fully paid, non-assessable and free of
preemptive and similar rights to subscribe for or purchase securities.  If the
Company has no subsidiaries, all other references to the Subsidiaries or any of
them in the Transaction Documents shall be disregarded.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.  Neither the Company nor any Subsidiary is in violation or default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents.  Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect, and no Action has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby, including the issuance and sale of
the Shares, have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company’s stockholders in connection therewith other than in connection
with the Required Approvals.  Each Transaction Document to which it is a party
has been (or upon delivery will have been) duly executed by the Company and,
when delivered in accordance with the terms hereof and thereof, will constitute
the valid and binding obligation of the Company enforceable against the Company
in accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Shares and
the consummation by it of the transactions contemplated hereby and thereby to
which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or any Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company or any Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or any Subsidiary is a
party or by which any property or asset of the Company or any Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or could not reasonably be expected to have or
result in a Material Adverse Effect.
 
 
9

--------------------------------------------------------------------------------

 
 
(e)            Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.4 of this Agreement,
and (ii) the filing of Form D with the Commission and such filings as are
required to be made under applicable state securities laws (collectively, the
“Required Approvals”).
 
(f)            Issuance of the Shares.  The Shares are duly authorized and, when
issued and paid for in accordance with the applicable Transaction Documents,
will be duly and validly issued, fully paid and nonassessable, free and clear of
all Liens imposed by the Company other than restrictions on transfer provided
for in the Transaction Documents.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof.  Except as set forth on Schedule 3.1(g), the
Company has not issued any capital stock since its most recently filed periodic
report under the Exchange Act, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act.  No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents.  Except as a result of the purchase
and sale of the Shares or as set forth on Schedule 3.1(g), there are no
outstanding options, warrants, scrip rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities, rights or
obligations convertible into or exercisable or exchangeable for, or giving any
Person any right to subscribe for or acquire any shares of Common Stock, or
contracts, commitments, understandings or arrangements by which the Company or
any Subsidiary is or may become bound to issue additional shares of Common Stock
or Common Stock Equivalents.  The issuance and sale of the Shares will not
obligate the Company to issue shares of Common Stock or other securities to any
Person (other than Seaside) and will not result in a right of any holder of
Company securities to adjust the exercise, conversion, exchange or reset price
under any of such securities.  All of the outstanding shares of capital stock of
the Company are validly issued, fully paid and nonassessable, have been issued
in compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities.  No further approval or
authorization of any stockholder, the Board of Directors or others is required
for the issuance and sale of the Shares.  There are no stockholders agreements,
voting agreements or other similar agreements with respect to the Company’s
capital stock to which the Company is a party or, to the knowledge of the
Company, between or among any of the Company’s stockholders.
 
 
10

--------------------------------------------------------------------------------

 
 
(h)           SEC Reports; Financial Statements.  Except as set forth on
Schedule 3.1(h), the Company has filed all reports, schedules, forms, statements
and other documents required to be filed by the Company under the Securities Act
and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, for
the two years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, as the same may be amended, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  As of their respective dates, the SEC Reports
complied in all material respects with the requirements of the Securities Act
and the Exchange Act, as applicable, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. Except as set forth on Schedule 3.1(h), the Company has never been
an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing.  Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal and immaterial year-end audit adjustments.
 
(i)            Material Changes; Undisclosed Events, Liabilities or
Developments.  Since the date of the latest audited financial statements
included within the SEC Reports, except as specifically disclosed in a
subsequent SEC Report filed prior to the date hereof or the date of a Subsequent
Closing, as applicable: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting except as otherwise required pursuant to GAAP,
(iv) the Company has not declared or made any dividend or distribution of cash
or other property to its stockholders or purchased, redeemed or made any
agreements to purchase or redeem any shares of its capital stock and (v) the
Company has not issued any equity securities to any officer, director or
Affiliate, except pursuant to existing Company stock option and incentive plans
and awards.  The Company does not have pending before the Commission any request
for confidential treatment of information.  Except for the issuance of the
Shares contemplated by this Agreement or as set forth on Schedule 3.1(i), no
event, liability, fact, circumstance, occurrence or development has occurred or
exists, or is reasonably expected to occur or exist, with respect to the Company
or its Subsidiaries or their respective business, properties, operations, assets
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least 1 Trading Day prior to
the date that this representation is made or deemed made.
 
 
11

--------------------------------------------------------------------------------

 
 
(j)            Litigation.  There is no action, claim, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign and including, without limitation, an informal investigation or partial
proceeding, such as a deposition) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or the Shares or (ii) could, if there were an
unfavorable decision, have or reasonably be expected to result in a Material
Adverse Effect.  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty.  There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company.  The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.
 
(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company, which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  The Company and its Subsidiaries are in compliance with all
U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
(l)            Compliance.  Neither the Company nor any Subsidiary: (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any judgment, decree, or order of any court, arbitrator or
governmental body or (iii) is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws relating to taxes,
environmental protection, occupational health and safety, product quality and
safety and employment and labor matters, except in each case as could not have
or reasonably be expected to result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.
 
(n)           Title to Assets.  The Company and the Subsidiaries have good and
marketable title in fee simple to all real property owned by them and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties.  Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases with which the Company and the Subsidiaries are in
compliance.
 
(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so have could have a Material
Adverse Effect (collectively, the “Intellectual Property Rights”).  None of, and
neither the Company nor any Subsidiary has received a notice (written or
otherwise) that any of, the Intellectual Property Rights has expired, terminated
or been abandoned, or is expected to expire or terminate or be abandoned, within
two (2) years from the date of this Agreement.  Neither the Company nor any
Subsidiary has received, since the date of the latest audited financial
statements included within the SEC Reports, a written notice of a claim or
otherwise has any knowledge that the Intellectual Property Rights violate or
infringe upon the rights of any Person, except as would not have a Material
Adverse Effect.  To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights.  The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their intellectual properties, except where failure to do so
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(p)           [Intentionally Omitted]
 
(q)           Transactions With Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.
 
(r)           Sarbanes-Oxley; Internal Accounting Controls.  Except as set forth
in the SEC Reports, the Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective as of the date
hereof, and any and all applicable rules and regulations promulgated by the
Commission thereunder that are effective as of the date hereof and as of the
Closing Date.  The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that: (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in
Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such
disclosure controls and procedures to ensure that information required to be
disclosed by the Company in the reports it files or submits under the Exchange
Act is recorded, processed, summarized and reported, within the time periods
specified in the Commission’s rules and forms.  The Company’s certifying
officers have evaluated the effectiveness of the Company’s disclosure controls
and procedures as of the end of the period covered by the Company’s most
recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”).  The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date.  Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
 
 
14

--------------------------------------------------------------------------------

 
 
(s)           Certain Fees.  Except for a fee payable to Brian Feingold, which
fee will be paid by the Company, no brokerage or finder’s fees or commissions
are or will be payable by the Company to any broker, financial advisor or
consultant, finder, placement agent, investment banker, bank or other Person
with respect to the transactions contemplated by the Transaction
Documents.  Seaside shall have no obligation with respect to any fees or with
respect to any claims made by or on behalf of other Persons for fees of a type
contemplated in this Section that may be due in connection with the transactions
contemplated by the Transaction Documents.
 
(t)            Private Placement. Assuming the accuracy of Seaside’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to Seaside as contemplated hereby.  The issuance and sale of the Shares
hereunder does not contravene the rules and regulations of the Trading Market.
 
(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.
 
(v)           Registration Rights.  No Person has any right to cause the Company
to effect the registration under the Securities Act of any securities of the
Company.
 
(w)           Listing and Maintenance Requirements.  The Company has not, in the
12 months preceding the date hereof, received notice from any Trading Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Trading Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.
 
(x)           Application of Takeover Protections.  With the exception of the
Company’s Series A Convertible Preferred Stock, the Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to Seaside as a result of Seaside and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Shares and Seaside’s ownership of the Shares.
 
 
15

--------------------------------------------------------------------------------

 
 
(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company confirms that neither it nor any other Person acting on its behalf has
provided Seaside or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information.   The Company
understands and confirms that Seaside will rely on the foregoing representation
in effecting transactions in securities of the Company.  All of the disclosure
furnished by or on behalf of the Company to Seaside regarding the Company, its
business and the transactions contemplated hereby, including the Disclosure
Schedules to this Agreement, is true and correct and does not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading. The press releases disseminated by the
Company during the twelve months preceding the date of this Agreement taken as a
whole do not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made and
when made, not misleading.  The Company acknowledges and agrees that Seaside
does not make and has not made any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Section 3.2 hereof.
 
(z)            No Integrated Offering. Assuming the accuracy of Seaside’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Shares to be integrated with prior offerings by the Company for
purposes of (i) the Securities Act which would require the registration of any
such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa)          Solvency.  Except as set forth in Schedule 3.1(aa), based on the
consolidated financial condition of the Company as of the Closing Date, after
giving effect to the receipt by the Company of the proceeds from the sale of the
Shares hereunder: (i) the fair saleable value of the Company’s assets exceeds
the amount that will be required to be paid on or in respect of the Company’s
existing debts and other liabilities (including known contingent liabilities) as
they mature, (ii) the Company’s assets do not constitute unreasonably small
capital to carry on its business as now conducted and as proposed to be
conducted including its capital needs taking into account the particular capital
requirements of the business conducted by the Company, and projected capital
requirements and capital availability thereof, and (iii) the current cash flow
of the Company, together with the proceeds the Company would receive, were it to
liquidate all of its assets, after taking into account all anticipated uses of
the cash, would be sufficient to pay all amounts on or in respect of its
liabilities when such amounts are required to be paid.  The Company does not
intend to incur debts beyond its ability to pay such debts as they mature
(taking into account the timing and amounts of cash to be payable on or in
respect of its debt). Except as set forth in Schedule 3.1(aa), the Company has
no knowledge of any facts or circumstances that lead it to believe that it will
file for reorganization or liquidation under the bankruptcy or reorganization
laws of any jurisdiction within one year from the Closing Date.  Schedule
3.1(aa) sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or for which the Company or any
Subsidiary has commitments.  For the purposes of this Agreement, “Indebtedness”
means (x) any liabilities for borrowed money or amounts owed in excess of
$50,000 (other than trade accounts payable incurred in the ordinary course of
business), (y) all guaranties, endorsements and other contingent obligations in
respect of indebtedness of others, whether or not the same are or should be
reflected in the Company’s balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (z) the present
value of any lease payments in excess of $50,000 due under leases required to be
capitalized in accordance with GAAP.  Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.
 
 
16

--------------------------------------------------------------------------------

 
 
(bb)          Tax Status.  Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect, the Company and each Subsidiary (i) has made or filed all United States
federal and state income and all foreign income and franchise tax returns,
reports and declarations required by any jurisdiction to which it is subject,
(ii) has paid all taxes and other governmental assessments and charges that are
material in amount, shown or determined to be due on such returns, reports and
declarations and (iii) has set aside on its books provision reasonably adequate
for the payment of all material taxes for periods subsequent to the periods to
which such returns, reports or declarations apply.  There are no unpaid taxes in
any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company or of any Subsidiary know of no
basis for any such claim.
 
(cc)          No General Solicitation.  Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares by any
form of general solicitation or general advertising.  The Company has offered
the Shares for sale only to Seaside.
 
(dd)         Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is in violation of law
or (iv) violated in any material respect any provision of the Foreign Corrupt
Practices Act of 1977, as amended.
 
 
17

--------------------------------------------------------------------------------

 
 
(ee)          Accountants.  The Company’s accounting firm is KBL LLP.  To the
knowledge and belief of the Company, such accounting firm: (i) is a registered
public accounting firm as required by the Exchange Act and (ii) shall express
its opinion with respect to the financial statements to be included in the
Company’s Annual Report for the year ending December 31, 2013.
 
(ff)           No Disagreements with Accountants and Lawyers.  There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company and the Company is current with respect to
any fees owed to its accountants and lawyers which could affect the Company’s
ability to perform any of its obligations under any of the Transaction
Documents.
 
(gg)         Acknowledgment Regarding Seaside’s Purchase of Shares.  The Company
acknowledges and agrees that Seaside is acting solely in the capacity of an
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated thereby. The Company further acknowledges that Seaside
is not acting as a financial advisor or fiduciary of the Company (or in any
similar capacity) with respect to the Transaction Documents and the transactions
contemplated thereby and any advice given by Seaside or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated thereby is merely incidental to Seaside’s purchase of
the Shares.  The Company further represents to Seaside that the Company’s
decision to enter into this Agreement and the other Transaction Documents has
been based solely on the independent evaluation of the transactions contemplated
hereby by the Company and its representatives.
 
(hh)         Regulation M Compliance.  The Company has not, and to its knowledge
no one acting on its behalf has, (i) taken, directly or indirectly, any action
designed to cause or to result in the stabilization or manipulation of the price
of any security of the Company to facilitate the sale or resale of any of the
Shares, (ii) sold, bid for, purchased, or paid any compensation for soliciting
purchases of, any of the Shares, or (iii) paid or agreed to pay to any Person
any compensation for soliciting another to purchase any other securities of the
Company, other than, in the case of clauses (ii) and (iii), compensation paid to
the Company’s placement agent in connection with the placement of the Shares.
 
(ii)           Stock Option Plans. Each stock option granted by the Company
under the Company’s stock option plan was granted (i) in accordance with the
terms of the Company’s stock option plan and (ii) with an exercise price at
least equal to the fair market value of the Common Stock on the date such stock
option would be considered granted under GAAP and applicable law.  No stock
option granted under the Company’s stock option plan has been backdated.  The
Company has not knowingly granted, and there is no and has been no Company
policy or practice to knowingly grant, stock options prior to, or otherwise
knowingly coordinate the grant of stock options with, the release or other
public announcement of material information regarding the Company or its
Subsidiaries or their financial results or prospects.
 
 
18

--------------------------------------------------------------------------------

 
 
(jj)           Office of Foreign Assets Control.  Neither the Company nor, to
the Company's knowledge, any director, officer, agent, employee or affiliate of
the Company is currently subject to any U.S. sanctions administered by the
Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”).
 
(kk)         U.S. Real Property Holding Corporation.  The Company is not and has
never been a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and the Company
shall so certify upon Seaside’s request.
 
(ll)           Bank Holding Company Act.  Neither the Company nor any of its
Subsidiaries or Affiliates is subject to the Bank Holding Company Act of 1956,
as amended (the “BHCA”) and to regulation by the Board of Governors of the
Federal Reserve System (the “Federal Reserve”).  Neither the Company nor any of
its Subsidiaries or Affiliates owns or controls, directly or indirectly, five
percent (5%) or more of the outstanding shares of any class of voting securities
or twenty-five percent (25%) or more of the total equity of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.  Neither
the Company nor any of its Subsidiaries or Affiliates exercises a controlling
influence over the management or policies of a bank or any entity that is
subject to the BHCA and to regulation by the Federal Reserve.
 
(mm)       Money Laundering.  The operations of the Company are and have been
conducted at all times in compliance with applicable financial record-keeping
and reporting requirements of the Currency and Foreign Transactions Reporting
Act of 1970, as amended, applicable money laundering statutes and applicable
rules and regulations thereunder (collectively, the “Money Laundering Laws”),
and no Action, suit or proceeding by or before any court or governmental agency,
authority or body or any arbitrator involving the Company with respect to the
Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.
 
3.2           Representations and Warranties of Seaside.  Seaside hereby makes
the representations and warranties set forth below to the Company as of the date
hereof and as of each Closing Date (provided that representations and warranties
that speak as of a specific date shall continue to be true and correct as of
such Closing with respect to such date):
 
(a)           Organization; Authority.  Seaside is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by the Transaction
Documents and otherwise to carry out its obligations hereunder and thereunder.
The execution and delivery of the Transaction Documents and performance by
Seaside of the transactions contemplated by the Transaction Documents have been
duly authorized by all necessary corporate, partnership, limited liability
company or similar action, as applicable, on the part of Seaside.  Each
Transaction Document to which it is a party has been duly executed by Seaside,
and when delivered by Seaside in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Seaside, enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
19

--------------------------------------------------------------------------------

 
 
(b)           Status of Shares; Own Account.  Seaside understands that the
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Shares as principal for its own account and not with a view to or for
distributing or reselling such Shares or any part thereof in violation of the
Securities Act or any applicable state securities law, has no present intention
of distributing any of such Shares in violation of the Securities Act or any
applicable state securities law and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Shares in violation of the Securities Act or any applicable
state securities law (this representation and warranty not limiting Seaside’s
right to sell the Shares in compliance with applicable federal and state
securities laws). Seaside is acquiring the Shares hereunder in the ordinary
course of its business.
 
(c)           Experience of Seaside.  Seaside, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Seaside is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.
 
(d)           Certain Transactions and Confidentiality.  Other than consummating
the transactions contemplated hereunder, Seaside has not directly or indirectly,
nor has any Person acting on behalf of or pursuant to any understanding with
Seaside, executed any purchases or sales, including Short Sales, of the
securities of the Company during the period commencing as of the time that
Seaside first received a term sheet (written or oral) from the Company or any
other Person representing the Company setting forth the material terms of the
transactions contemplated hereunder and ending immediately prior to the
execution hereof.  Other than to other Persons party to this Agreement, Seaside
has maintained the confidentiality of all disclosures made to it in connection
with this transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.
 
(e)           No Brokers or Finders.  No agent, broker, investment bank or firm
is or will be entitled to any broker’s or finder’s fee, or any commission or
similar fee, from Seaside in connection with any of the transactions
contemplated by this Agreement or any other Transaction Document.
 
 
20

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect Seaside’s right to rely on the
Company’s representations and warranties contained in this Agreement or any
representations and warranties contained in any other Transaction Document or
any other document or instrument executed and/or delivered in connection with
this Agreement or the consummation of the transaction contemplated hereby.
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions; Legends and Legend Removal.
 
(a)           The Shares may only be disposed of in compliance with state and
federal securities laws.  In connection with any transfer of Shares other than
pursuant to an effective registration statement or Rule 144, to the Company or
to an Affiliate of Seaside or in connection with a pledge as contemplated in
Section 4.1(b), the Company may require the transferor thereof to provide to the
Company an opinion of counsel selected by the transferor and reasonably
acceptable to the Company, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Shares under the Securities
Act.  As a condition of transfer, any such transferee shall agree in writing to
be bound by the terms of this Agreement and shall have the rights and
obligations of Seaside under this Agreement.
 
(b)           Seaside agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:
 
THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.
 
 
21

--------------------------------------------------------------------------------

 
 
The Company acknowledges and agrees that Seaside may from time to time pledge
pursuant to a bona fide margin agreement with a registered broker-dealer or
grant a security interest in some or all of the Shares to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and that agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, Seaside may transfer
pledged or secured Shares to the pledgees or secured parties.  Such a pledge or
transfer would not be subject to approval of the Company and no legal opinion of
legal counsel of the pledgee, secured party or pledgor shall be required in
connection therewith.  Further, no notice shall be required of such pledge.  At
Seaside’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of Shares may reasonably request in
connection with a pledge or transfer of the Shares, including, if the Shares are
then registered for resale, the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) under the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders.
 
(c)           Certificates evidencing the Shares shall not contain any legend
(including the legend set forth in Section 4.1(b) hereof), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Shares pursuant to Rule 144,
(iii) if such Shares are eligible for sale under Rule 144, without the
requirement for the Company to be in compliance with the current public
information required under Rule 144 as to such Shares and without volume or
manner-of-sale restrictions and Seaside provides a representation as to an
intention to sell, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission).  From and after six (6)
months from the applicable Closing Date, unless Seaside is then an Affiliate of
the Company, at such time as Seaside has sold or proposes to sell all or any
portion of the Shares then eligible to be sold pursuant to Rule 144, the Company
shall cause its counsel to issue a legal opinion to the Transfer Agent if
required by the Transfer Agent to effect the removal of the legend hereunder
with respect to the Shares sold or proposed to be sold.  The Company agrees that
following the time as such legend is no longer required under this Section
4.1(c), it will, no later than three Trading Days following the delivery by
Seaside to the Company or the Transfer Agent of a certificate representing
Shares issued with a restrictive legend (such third Trading Day, the “Legend
Removal Date”), deliver or cause to be delivered to Seaside a certificate
representing such shares that is free from all restrictive and other
legends.  The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 4.  Certificates for Shares subject to legend removal
hereunder shall be transmitted by the Transfer Agent to Seaside by crediting the
account of Seaside’s prime broker with the Depository Trust Company System as
directed by Seaside.
 
 
22

--------------------------------------------------------------------------------

 
 
(d)           In addition to Seaside’s other available remedies, the Company
shall pay to Seaside, in cash, as partial liquidated damages and not as a
penalty, for each $1,000 of Shares (based on the VWAP of the Common Stock on the
date such Shares are submitted to the Transfer Agent) delivered for removal of
the restrictive legend and subject to Section 4.1(c), $10 per Trading Day
(increasing to $20 per Trading Day five (5) Trading Days after such damages have
begun to accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend.  Nothing herein shall limit Seaside’s
right to pursue actual damages for the Company’s failure to deliver certificates
representing any Shares as required by the Transaction Documents, and Seaside
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.
 
(e)           Seaside agrees with the Company that Seaside will sell any Shares
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Shares are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein,
and acknowledges that the removal of the restrictive legend from certificates
representing Shares as set forth in this Section 4.1 is predicated upon the
Company’s reliance upon this understanding.
 
4.2           Furnishing of Information; Public Information.
 
(a)           For a period of two (2) years from the Closing Date, the Company
covenants to timely file (or obtain extensions in respect thereof and file
within the applicable grace period) all reports required to be filed by the
Company after the date hereof pursuant to Section 15(d) of the Exchange Act even
if the Company is not then subject to the reporting requirements of the Exchange
Act.  As long as Seaside owns Shares, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to Seaside and
make publicly available in accordance with Rule 144(c) such information as is
required for Seaside to sell the Shares, including without limitation, under
Rule 144.  The Company further covenants that it will take such further action
as any holder of Shares may reasonably request, to the extent required from time
to time to enable such Person to sell such Shares without registration under the
Securities Act, including without limitation, within the requirements of the
exemption provided by Rule 144.
 
(b)           At any time during the period commencing on the Initial Closing
Date and ending at such time that all of the Shares may be sold without the
requirement for the Company to be in compliance with Rule 144(c)(1) and
otherwise without restriction or limitation pursuant to Rule 144, if the Company
shall fail for any reason to satisfy the current public information requirement
under Rule 144(c) (a “Public Information Failure”) then, in addition to
Seaside’s other available remedies, the Company shall pay to Seaside, in cash,
as liquidated damages and not as a penalty, for each $1,000 of Shares (based on
the VWAP of the Common Stock on the date on which Seaside shall first attempt a
sale) sought to be sold by Seaside, $10 per Trading Day (increasing to $20 per
Trading Day five (5) Trading Days after such damages have begun to accrue) for
each Trading Day that the Public Information Failure remains uncured by the
Company.  The payments to which Seaside shall be entitled pursuant to this
Section 4.2(b) are referred to herein as “Public Information Failure Payments.” 
Public Information Failure Payments shall be paid within five (5) Business Days
of the first occurrence of the Public Information Failure and on or before the
last day of each calendar month thereafter if the Public Information Failure
continues beyond the first month.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of one and one-half percent
(1.5%) per month (prorated for partial months) until paid in full.  Nothing
herein shall limit Seaside’s right to pursue actual damages for the Public
Information Failure, and Seaside shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
 
 
23

--------------------------------------------------------------------------------

 
 
4.3           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Shares in a manner that would require the registration
under the Securities Act of the sale of the Shares or that would be integrated
with the offer or sale of the Shares for purposes of the rules and regulations
of any Trading Market such that it would require shareholder approval prior to
the closing of such other transaction unless shareholder approval is obtained
before the closing of such subsequent transaction.
 
4.4           Securities Laws Disclosure; Publicity.  The Company shall timely
file a Current Report on Form 8-K and press release disclosing the material
terms of the transactions contemplated hereby, and including the Transaction
Documents as exhibits thereto, in each case reasonably acceptable to Seaside and
its counsel.  From and after the issuance of such press release, the Company
shall have publicly disclosed all material, non-public information delivered to
Seaside by the Company or any of its Subsidiaries, or any of their respective
officers, directors, employees or agents in connection with the transactions
contemplated by the Transaction Documents.  The Company and Seaside shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor Seaside shall
issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
Seaside, or without the prior consent of Seaside, with respect to any press
release of the Company, which consent shall not unreasonably be withheld or
delayed, except if such disclosure is required by law, in which case the
disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Seaside, or include the name of
Seaside in any filing with the Commission or any regulatory agency or Trading
Market, without the prior written consent of Seaside, except: (a) as required by
federal securities law in connection with (i) any registration statement
contemplated by Section 4.13 and (ii) the filing of final Transaction Documents
(including signature pages thereto) with the Commission, and (b) to the extent
such disclosure is required by law or Trading Market regulations, in which case
the Company shall provide Seaside with prior notice of such disclosure permitted
under this clause (b).
 
4.5           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that Seaside is
an “Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that Seaside could be deemed to trigger the provisions of any such plan or
arrangement, by virtue of receiving Shares under the Transaction Documents or
under any other agreement between the Company and Seaside.
 
 
24

--------------------------------------------------------------------------------

 
 
4.6           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide Seaside or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto Seaside shall have executed a written agreement with the Company
regarding the confidentiality and use of such information.  The Company
understands and confirms that Seaside shall be relying on the foregoing covenant
in effecting transactions in securities of the Company.
 
4.7           Use of Proceeds.  Except as set forth on Schedule 4.7 attached
hereto, the Company shall use the net proceeds from the sale of the Shares
hereunder for working capital and general corporate purposes and shall not use
such proceeds for: (a) the satisfaction of any portion of the Company’s debt
(other than payment of trade payables in the ordinary course of the Company’s
business consistent with prior practices), (b) the redemption of any Common
Stock or Common Stock Equivalents, (c) the settlement of any outstanding
litigation, or (d) in violation of the FCPA or OFAC regulations.
 
4.8           Indemnification of Seaside.   Subject to the provisions of this
Section 4.8, the Company will indemnify and hold Seaside, Seaside 88 Advisors,
LLC, and their respective directors, officers, shareholders, members, partners,
employees, agents and Affiliates (and any other Persons with a functionally
equivalent role of a Person holding such titles notwithstanding a lack of such
title or any other title), each Person who controls Seaside (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, shareholders, agents, members, partners or employees (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title) of such
controlling persons (each, a “Seaside Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation that any Seaside Party may suffer or
incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by the Company in this
Agreement or in the other Transaction Documents or (b) any action instituted
against Seaside in any capacity, or any of them or their respective Affiliates,
by any stockholder of the Company who is not an Affiliate of Seaside, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of Seaside’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings Seaside may have with any such stockholder or any violations by
Seaside of state or federal securities laws or any conduct by Seaside which
constitutes fraud, gross negligence, willful misconduct or malfeasance).  If any
action shall be brought against any Seaside Party in respect of which indemnity
may be sought pursuant to this Agreement, Seaside Party shall promptly notify
the Company in writing, and the Company shall have the right to assume the
defense thereof with counsel of its own choosing reasonably acceptable to
Seaside Party.  Any Seaside Party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of Seaside Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel or (iii) in such action there
is, in the reasonable opinion of counsel, a material conflict on any material
issue between the position of the Company and the position of Seaside Party, in
which case the Company shall be responsible for the reasonable fees and expenses
of no more than one such separate counsel.  The Company will not be liable to
any Seaside Party under this Agreement (y) for any settlement by a Seaside Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Seaside Party’s
breach of any of the representations, warranties, covenants or agreements made
by Seaside Party in this Agreement or in the other Transaction Documents.  The
indemnification required by this Section 4.8 shall be made by periodic payments
of the amount thereof during the course of the investigation or defense, as and
when bills are received or are incurred. The indemnity agreements contained
herein shall be in addition to any cause of action or similar right of any
Seaside Party against the Company or others, and (y) any liabilities the Company
may be subject to pursuant to law.
 
 
25

--------------------------------------------------------------------------------

 
 
4.9           Listing of Common Stock.  The Company agrees to use its best
efforts to maintain the listing or quotation (as applicable) of the Common Stock
on its current Trading Market and all other Trading Markets on which such Common
Stock may hereafter be listed or quoted (as applicable) and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of such Trading Market(s).  The Company further agrees that, if
the Company applies to have the Common Stock traded on any Trading Market other
than its current Trading Market, it will include in such application all of the
Shares and will take such other action as is reasonably necessary to cause all
of the Shares to be listed on such other Trading Market.
 
4.10         Certain Transactions and Confidentiality.  Seaside covenants that
neither it, nor any Person acting on its behalf or pursuant to any understanding
with it, will execute any purchases or sales, including Short Sales, of any of
the Company’s securities during the period commencing with the execution of this
Agreement and ending upon the earlier of the date of termination of this
Agreement or the Final Subsequent Closing Date.Seaside covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company pursuant to the initial press release as described in Section
4.4, Seaside will maintain the confidentiality of the existence and terms of
this transaction and the information included in the Transaction Documents and
the Disclosure Schedules.  Notwithstanding the foregoing, and notwithstanding
anything contained in this Agreement to the contrary, the Company expressly
acknowledges and agrees that (i) Seaside makes no representation, warranty or
covenant hereby that it will not engage in effecting transactions in any
securities of the Company after the time end of the period contemplated by this
Section 4.10, (ii) Seaside shall not be restricted or prohibited from effecting
any transactions in any securities of the Company in accordance with applicable
securities laws from and after such time, and (iii) Seaside shall have no duty
of confidentiality to the Company or its Subsidiaries after such time, provided,
that Seaside will not engage in any Short Sales while it holds any of the
Shares. 
 
4.11         Form D; Blue Sky Filings.  The Company agrees to timely file a Form
D with respect to the Shares as required under Regulation D and to provide a
copy thereof, promptly upon request of Seaside. The Company shall take such
action as the Company shall reasonably determine is necessary in order to obtain
an exemption for, or to qualify the Shares for, sale to Seaside at the Closing
under applicable securities or “Blue Sky” laws of the states of the United
States, and shall provide evidence of such actions promptly upon request of
Seaside.
 
 
26

--------------------------------------------------------------------------------

 
 
4.12         Delivery of Shares After Closing.  The Company shall deliver, or
cause to be delivered, to Seaside a certificate representing the applicable
Share Amount purchased by Seaside at each Closing within three (3) Trading Days
of the applicable Closing Date.
 
4.13         Piggyback Registration Rights. If, at any time after the Initial
Closing Date, the Company shall propose to file with the Commission a
registration statement under the Securities Act (other than on Forms S-4 or S-8
or any successor to such forms), the Company shall give notice to Seaside and
include in such registration statement all or any part of the Shares that
Seaside requests to be registered; provided, however, that the Company shall not
be required to register any Shares pursuant to this Section 4.13 that are
eligible for resale pursuant to Rule 144 under the Securities Act without any
requirement for the Company to maintain current public information and without
any limitation on volume or manner of sale.  The Company shall use best efforts
to cause such registration statement to become effective as soon as practicable.
 
ARTICLE V.
MISCELLANEOUS
 
5.1           Termination.  This Agreement may be terminated:
 
(a)           by Seaside, upon written notice to the Company, if the Initial
Closing has not been consummated on or before December 13, 2013; or
 
(b)           by the Company, upon written notice to Seaside, at any time
following the Initial Closing;
 
provided, however, that no such termination pursuant to this Section 5.1 will
affect the right of any party to sue for any breach by the other party (or
parties).
 
5.2           Fees and Expenses.  Except as otherwise set forth in this
Agreement and as set forth in this Section 5.2 below, each party shall pay the
fees and expenses of its own advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this
Agreement.  The Company shall pay all stamp and other taxes and duties levied in
connection with the delivery of the Shares.  Notwithstanding the foregoing, the
Company shall reimburse Seaside for the fees and expenses of its counsel, White
White & Van Etten PC, in an amount equal to (a) $7,500 at the Initial Closing
and (b) $2,500 at every Subsequent Closing.  Such legal fees may be withheld by
Seaside from the Subscription Amount to be paid for the Shares at such Closings.
 
5.3           Entire Agreement.  The Transaction Documents, together with the
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
 
 
27

--------------------------------------------------------------------------------

 
 
5.4           Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of: (a) the date of transmission, if
such notice or communication is delivered via electronic mail or facsimile at
the electronic mail address or facsimile number set forth on the signature pages
attached hereto prior to 5:30 p.m. (New York City time) on a Trading Day, (b)
the next Trading Day after the date of transmission, if such notice or
communication is delivered via electronic mail or facsimile at the electronic
mail address or facsimile number set forth on the signature pages attached
hereto on a day that is not a Trading Day or later than 5:30 p.m. (New York City
time) on any Trading Day, (c) the second (2nd) Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service or (d)
upon actual receipt by the party to whom such notice is required to be
given.  The address for such notices and communications shall be as set forth on
the signature pages attached hereto or as otherwise provided by written notice
delivered in compliance with this Section 5.4 by the addressee to the other
party.
 
5.5           Amendments; Waivers.  No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and Seaside or, in the case of a
waiver, by the party against whom enforcement of any such waived provision is
sought.  No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of Seaside (other than by
merger).  Seaside may assign any or all of its rights under this Agreement to
any Person to whom Seaside assigns or transfers any Shares, provided that such
transferee agrees in writing to be bound, with respect to the transferred
Shares, by the provisions of the Transaction Documents that apply to Seaside.
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.8.
 
5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York. Each party hereby irrevocably submits to
the exclusive jurisdiction of the state and federal courts sitting in the City
of New York, borough of Manhattan for the adjudication of any dispute hereunder
or in connection herewith or with any transaction contemplated hereby or
discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any Action, suit or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such Action, suit or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such Action, suit or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.  If
either party shall commence an Action, suit or proceeding to enforce any
provisions of the Transaction Documents, then in addition to the obligations of
the Company under Section 4.8, the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such Action, suit or proceeding.
 
 
28

--------------------------------------------------------------------------------

 
 
5.10         Survival.  The representations and warranties contained herein
shall survive the Closing and the delivery of the Shares.
 
5.11         Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12         Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13         Replacement of Shares.  If any certificate or instrument evidencing
any Shares is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction.  The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Shares.
 
 
29

--------------------------------------------------------------------------------

 
 
5.14         Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of
Seaside and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agree to waive and
not to assert in any action for specific performance of any such obligation the
defense that a remedy at law would be adequate.
 
5.15         Payment Set Aside. To the extent that either party hereto makes a
payment or payments to the other party hereto pursuant to any Transaction
Document or enforces or exercises its rights thereunder, and such payment or
payments or the proceeds of such enforcement or exercise or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
recovered from, disgorged by or are required to be refunded, repaid or otherwise
restored to the other party, a trustee, receiver or any other person under any
law (including, without limitation, any bankruptcy law, state or federal law,
common law or equitable cause of action), then to the extent of any such
restoration the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such enforcement or setoff had not occurred.
 
5.16         Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.17         Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.18         Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.
 
5.19          WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
(Signature Pages Follow)
 
 
30

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.
 

CodeSmart Holdings, Inc.  
Address for Notice:
        By:
/s/ Ira Shapiro
 
275 Seventh Avenue
  Name: Ira Shapiro   7th Floor   Title:   Chief Executive Officer   New York,
NY 10001       Attention:       Fax:      
Email:
        With a copy (which shall not constitute notice) to:  
OFSINK, LLC
   
900 Third Avenue
   
5th Floor
   
Attention: Darren L. Ofsink, Esq.
   
Fax: (646) 224-9844
   
Email:  dofsink@golawintl.com

 
Seaside 88, LP
 
By:  Seaside 88 Advisors, LLC
 
Address for Notice:
        By:
/s/ William J. Ritger
 
750 Ocean Royale Way
  Name: William J. Ritger  
Suite 1101
  Title:   Manager  
Juno Beach, FL 33408
     
Attention:  William J. Ritger and
     
Denis M. O’Donnell, M.D.
     
Fax:  866-358-6721
     
Email:  wjr@seaside88.com
     
dod@seaside88.com
        With a copy (which shall not constitute notice) to:  
White White & Van Etten PC
   
45 School Street
   
Boston, MA 02108
   
Attention:  David A. White, Esq.
   
Fax:  617-225-0205
   
Email:  daw@wwvlaw.com

 
 
31

--------------------------------------------------------------------------------

 
 
Exhibit A


1.           The Company is a corporation duly organized under the general
corporate law of the State of Florida, with corporate power and authority to
enter into the Agreement and the other Transaction Documents and perform its
obligations thereunder. The Company is validly existing and in good standing
under the laws of the State of Florida and is qualified to do business and in
good standing under the laws of ____________ and _________, the only states
where the failure to be so qualified and in good standing could have a Material
Adverse Effect.


2.           The execution and delivery of the Agreement and the other
Transaction Documents and the issuance and sale of the Shares thereunder has
been duly authorized by all necessary corporate action of the Company, no
further action is required by the Company or its stockholders in connection
therewith; and the Agreement and each other Transaction Document has been duly
executed and delivered by the Company and is enforceable against the Company in
accordance with its terms.


3.           The Shares have been duly authorized and, when issued and delivered
in accordance with the terms of the Agreement, will be validly issued, fully
paid and non-assessable, and the issuance of such Shares will not be subject to
any preemptive or similar rights set forth in the Company’s Certificate of
Incorporation or Bylaws (or similar organizational documents) or any agreement
known to us or filed as an exhibit to any SEC Report.


4.           The execution and delivery by the Company of, and the performance
by the Company of its obligations under, the Agreement (including the issuance
and sale of the Shares) and the other Transaction Documents will not contravene
any provision of any statute, law, rule or regulation applicable to the Company,
any agreement filed as an exhibit to any SEC Report, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Company that is applicable to the Company or its properties.


5.           No consent, approval, authorization, order, registration or
qualification of or with any court or arbitrator or governmental body,
regulatory authority or Trading Market is required for the execution, delivery
and performance by the Company of its obligations under the Agreement or any
other Transaction Document, other than any notice filings as are required to be
made after the Closing Date under applicable federal and state securities laws.


6.           The Company is not, and will not be after consummation of the
Agreement, the sale of the Shares to Seaside and the application of the proceeds
thereof, an “investment company” as defined in the Investment Company Act of
1940, as amended.


 
32

--------------------------------------------------------------------------------

 
 
Exhibit B


Officer’s Certificate


In connection with a Closing on the date set forth below pursuant to that
certain Securities Purchase Agreement dated as of __________, 201__ (the
“Agreement”) by and between CodeSmart Holdings, Inc., a Florida corporation (the
“Company”) and Seaside 88, LP, a Florida limited partnership (“Seaside”), the
undersigned, the duly elected and qualified ________________ of the Company,
does hereby certify to Seaside as follows:
 

        (i)   all representations and warranties of the Company contained in the
Agreement are true and correct on and as of the date hereof as if made on and as
of the date hereof (provided that representations and warranties that speak as
of a specific date shall continue to be true and correct as of the Closing with
respect to such date); and               (ii)   the Company has performed or
complied with all of its covenants and agreements contained in the Agreement and
required to be performed or complied with by the Company on or before the date
hereof.

 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.


IN WITNESS WHEREOF, the undersigned has caused this Officer’s Certificate to be
executed this _____ day of _____________, 20__.
 

 
CodeSmart Holdings, Inc.
        By:       Name:     Title:

 
 
33

--------------------------------------------------------------------------------